Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, McIntire et al., Pub. No.: 2009/0248672 generally discloses a method for presenting a reminder to view content, comprising: determining that a message in a communication interface that includes a link to a first content item has been received by a user device determining, at a first point in time, whether the link to the first content item has been selected using the user device determining, at a second point in time, that a user of the user device is viewing a second content item that is related to the first content item; and in response to determining that the user of the user device is viewing the second content item that is related to the first content item causing an interface that is presented along with the second content item; wherein the interface includes a queue of related content items including the first content item; wherein the first content item in the queue of related content items includes a notification that includes a link to the first content item, and in view of Lee, Pub. NO.: 2016/0094501A1 further teaches the aspect of display wherein the first content item includes a notification that includes at least a user identifier of the user that shared the first content item.

	in response to determining that the link to the first content has not been selected at the first point in time and in response to determining that the user of the user device is viewing the second content item that is related to the first content item at the second point in time; causing an interface that that is presented along with the second content item, wherein the interface includes a queue of related content items including the first content item.
The claim limitations are quite unique in the sense that the system specifically determines that the first content was not selected by the user at the first time, and present it to the user at the second time when related item is viewed by the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179